Exhibit 10.01

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

May 16, 2008

Fairchild Semiconductor International, Inc.

82 Running Hill Road

South Portland, Maine 04106

Fairchild Semiconductor Corporation

82 Running Hill Road

South Portland, Maine 04106

 

Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of June 26, 2006,
among Fairchild Semiconductor International, Inc. (“Holdings”), Fairchild
Semiconductor Corporation (the “Borrower”), the lenders from time to time party
thereto, Deutsche Bank Trust Company Americas, as administrative agent (in such
capacity, the “Administrative Agent”), Bank of America, N.A., as syndication
agent, and Citicorp USA, Inc., Citizens Bank of Massachusetts and JPMorgan Chase
Bank, N.A., as co-documentation agents (as amended, modified or supplemented
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

Each lender (each, an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Sections 1.01(e) and 1.14 thereof.

Each Incremental Term Loan Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Credit
Documents. Each Incremental Term Loan Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental Term
Loan Commitment provided by each Incremental Term Loan Lender pursuant to this
Agreement, such Incremental Term Loan Lender shall receive from the Borrower
such upfront fees, unutilized commitment fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrower and the Administrative
Agent, all of which fees shall be due and payable to such Incremental Term Loan
Lender on the terms and conditions set forth in each such separate agreement.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental Term
Loan Commitment provided pursuant to this Agreement.



--------------------------------------------------------------------------------

Each Incremental Term Loan Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Transferee, (ii) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender, and
(vi) in the case of each Incremental Term Loan Lender organized under the laws
of a jurisdiction outside the United States, attaches the forms and/or
Section 4.04(b)(ii) Certificate referred to in Section 4.04(b) of the Credit
Agreement, certifying as to its entitlement as of the date hereof to a complete
exemption from United States withholding taxes with respect to all payments to
be made to it by the Borrower under the Credit Agreement and the other Credit
Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Loan Lender, the Administrative Agent, the Borrower, Holdings
and each Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of
a fully executed counterpart (including by way of facsimile or other electronic
transmission) hereof and (iii) the payment of any fees then due and payable in
connection herewith (such date, the “Agreement Effective Date”), each
Incremental Term Loan Lender party hereto (x) shall be obligated to make the
Incremental Term Loans provided to be made by it as provided in this Agreement
on the terms, and subject to the conditions, set forth in the Credit Agreement
and in this Agreement and (y) to the extent provided in this Agreement, shall
have the rights and obligations of a Lender under the Credit Agreement and under
the other applicable Credit Documents.

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby including, without limitation, all Incremental Term Loans made pursuant
thereto, and (ii) all such Obligations (including all such Incremental Term
Loans) shall be entitled to the benefits of the respective Security Documents
and the Guaranties.

Each of the Guarantors (a) acknowledges and consents to the acceptance by the
Borrower of the Incremental Term Loan Commitments and the incurrence of the
Incremental Term Loans pursuant to the Incremental Term Loan Commitments,
(b) agrees that the acceptance by the Borrower of the Incremental Term Loan
Commitments and the incurrence of the Incremental Term Loans pursuant to the
Incremental Term Loan Commitments shall not (i) operate to reduce or discharge
such Guarantor’s obligations under the Credit Documents or (ii) impair or
otherwise adversely affect any of the Liens granted by such Guarantor in or
pursuant to the Credit Documents, and (c) agrees that the Incremental Term Loans
incurred pursuant to the Incremental Term Loan Commitments shall constitute
Guaranteed Obligations (as defined in the Credit Agreement and as defined in the
Subsidiaries Guaranty) and Obligations (as defined in the Security Documents).

Attached hereto as Annex II is the officers’ certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 11.01 of the Credit Agreement
certifying that the conditions set forth in clauses (i) and (ii) of the
definition of “Incremental Loan Commitment Requirements” appearing in
Section 11.01 of the Credit Agreement have been satisfied (together with
calculations demonstrating same (where applicable) in reasonable detail).



--------------------------------------------------------------------------------

Attached hereto as Annex III are opinions of Gibson, Dunn & Crutcher LLP and
Paul D. Delva, counsel to the respective Credit Parties, delivered as required
pursuant to clause (v) of the definition of “Incremental Loan Commitment
Requirements” appearing in Section 11.01 of the Credit Agreement.

Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Credit Parties required to be delivered pursuant to clause (vi) of the
definition of “Incremental Loan Commitment Requirements” appearing in
Section 11.01 of the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on May 16, 2008. If you do not so accept this Agreement by such time,
our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Jane A. Parker

Name:   Jane A. Parker Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.
By:  

/s/ David F. Gibbs

Name:   David F. Gibbs Title:   Managing Director HSBC BANK USA, N.A. By:  

/s/ Elise Russo

Name:   Elise Russo Title:   First Vice President COMERICA BANK By:  

/s/ Chris Rice

Name:   Chris Rice Title:   Corporate Banking Officer RBS CITIZENS, NATIONAL
ASSOCIATION By:  

/s/ William F. Granchelli

Name:   William F. Granchelli Title:   Senior Vice President RAYMOND JAMES BANK,
FSB By:  

/s/ Andrew D. Hahn

Name:   Andrew D. Hahn Title:   Senior Vice President MERRILL LYNCH BANK USA By:
 

/s/ Derek Befus

Name:   Derek Befus Title:   Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Paul O’Leary

Name:   Paul O’Leary Title:   Director DEUTSCHE BANK TRUST COMPANY AMERICAS By:
 

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director GOLDMAN SACHS CREDIT PARTNERS
L.P. By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Agreed and Accepted as of the date set forth above.

 

FAIRCHILD SEMICONDUCTOR CORPORATION,

a Delaware corporation By:  

/s/ Robin A. Sawyer

Name:   Robin A. Sawyer Title:   Vice President and Corporate Controller

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:  

/s/ Paul O’Leary

Name:   Paul O’Leary Title:   Director DEUTSCHE BANK TRUST COMPANY AMERICAS

By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director

Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Term Loan Commitment Agreement and to the incurrence of the
Incremental Term Loans to be made pursuant thereto.

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.,

a Delaware corporation By:  

/s/ Robin A. Sawyer

Name:   Robin A. Sawyer Title:   Vice President and Corporate Controller

FAIRCHILD SEMICONDUCTOR CORPORATION OF CALIFORNIA, a Delaware corporation

KOTA MICROCIRCUITS, INC., a Colorado corporation QT OPTOELECTRONICS, INC., a
Delaware corporation QT OPTOELECTRONICS, a California corporation FAIRCHILD
ENERGY, LLC, a Maine limited liability company ROCTOV, LLC, a Delaware limited
liability company

By:  

/s/ Robin A. Sawyer

Name:   Robin A. Sawyer Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

Dated as of May 16, 2008

 

1. Name of Borrower:                    Fairchild Semiconductor Corporation

 

2. B-1 Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):

 

Name of Incremental Term Loan Lender

  

Amount of Incremental Term Loan Commitment

Bank of America, N.A.

   $88,000,000

JPMorgan Chase Bank, N.A.

   $15,000,000

HSBC Bank USA, N.A.

   $13,000,000

Comerica Bank

   $10,000,000

RBS Citizens, National Association

   $10,000,000

Raymond James Bank, FSB

   $8,000,000

Merrill Lynch Bank USA

   $2,000,000

Deutsche Bank Trust Company Americas

   $2,000,000

Goldman Sachs Credit Partners L.P.

   $2,000,000

Total

   $150,000,000

 

3.      Designation of Tranche of Incremental Term Loan

Commitments (and Incremental Term Loans to be

funded thereunder):

  B-1 Incremental Term Loans

4.      B-1 Incremental Term Loan Borrowing Date:

  May 16, 2008

5.      B-1 Incremental Term Loan Maturity Date:

  June 26, 2013

6.      Dates for, and amounts of, B-1 Incremental Term Loan Scheduled
Repayments:

 

Scheduled Repayment Date

  

Amount

June 30, 2008    $375,000 September 30, 2008    $375,000 December 31, 2008   
$375,000 March 31, 2009    $375,000 June 30, 2009    $375,000 September 30, 2009
   $375,000 December 31, 2009    $375,000 March 31, 2010    $375,000 June 30,
2010    $375,000 September 30, 2010    $375,000 December 31, 2010    $375,000
March 31, 2011    $375,000 June 30, 2011    $375,000 September 30, 2011   
$375,000 December 31, 2011    $375,000



--------------------------------------------------------------------------------

March 31, 2012

   $ 375,000

June 30, 2012

   $375,000

September 30, 2012

   $375,000

December 31, 2012

   $375,000

March 31, 2013

   $375,000

Incremental Term Loan Maturity Date for B-1

Incremental Term Loans

  

Outstanding principal balance of the B-1

Incremental Term Loans

 

7.      Applicable Margins:

   B-1 Incremental Term Loans maintained as Eurodollar Loans:         2.50%   
B-1 Incremental Term Loans maintained as Base Rate Loans:          1.50%

8.      Use of Proceeds:

   Notwithstanding that Section 7.08 of the Credit Agreement permits the
Borrower to use the proceeds of Incremental Term Loans for working capital and
general corporate purposes of the Borrower and its Subsidiaries, including to
finance Permitted Acquisitions and to refinance the 5% Convertible Senior
Subordinated Notes, the Borrower agrees to use the proceeds of the B-1
Incremental Term Loans solely (in addition to cash on hand and availability
under the Revolving Loan Commitments) to refinance in full the outstanding 5%
Convertible Senior Subordinated Notes. The Borrower agrees that the failure to
comply with the foregoing sentence shall be an immediate Event of Default under
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

OFFICER’S CERTIFICATE

May 16, 2008

Reference is made to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
June 26, 2006 among Fairchild Semiconductor International, Inc., a Delaware
corporation (“Holdings”), Fairchild Semiconductor Corporation, a Delaware
corporation (the “Borrower”), the Lenders identified therein and Deutsche Bank
Trust Company Americas, as Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

In connection with the provision of Incremental Term Loan Commitments on the
date hereof in the aggregate principal amount of $150 million, the undersigned,
the Senior Director, Risk Management and Assistant Treasurer of Holdings, hereby
certifies on behalf of Holdings as follows:

1. No Default or Event of Default exists or would result from the provision of
such Incremental Term Loan Commitments on the date hereof.

2. All of the representations and warranties contained in the Credit Documents
are true and correct in all material respects on the date hereof after giving
effect to the provision of such Incremental Term Loan Commitments (unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

3. Attached hereto as Annex 1 are calculations demonstrating (in reasonable
detail) compliance with the covenants contained in Sections 9.07, 9.08 and 9.09
of the Credit Agreement for the Calculation Period most recently ended prior to
the date hereof, on a Pro Forma Basis, as if the relevant Incremental Term Loans
to be made pursuant to such Incremental Term Loan Commitments (assuming the full
utilization thereof) had been incurred, and the proceeds thereof had been
applied, on the first day of such Calculation Period.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Officer’s Certificate as of the date
set forth above.

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Carla A. Dupuis

Name:   Carla A. Dupuis Title:   Senior Director, Risk Management and Assistant
Treasurer